Title: To James Madison from Peter Kuhn Jr. (Abstract), 29 May 1805
From: Kuhn, Peter, Jr.
To: Madison, James


29 May 1805, Genoa. “I have the honor of confirming my respects of the 5th Inst [not found] by which I assured the reception of the Credentials for this Consulate, which you had been so kind to transmit me, and returned the most sincere thanks for the honor His Excellency the President had been pleased to confer on me. I now take the liberty of reiterating my acknowledgements to you, and trust you will make them with my respects equally acceptable to His Excellency. I transmitted by the Same Conveyance under cover to my Father the Security Bonds as required.
“I seize the earliest opportunity to advise you of the sudden changement which is on the point of taking place here since the arrival of the French Emperor at Milan. This Senate was suddenly orderd to assemble last Saturday, when the French Minister residing here presented the Emperors request that this Country should demand to be united to France; the Senate after much debate and useless opposition desired that the books be immediately open’d for the people to sanction the Union, and all those who did not appear would be supposed as favorable votes. This is the present state of the affair; the Republic of Lucca it is said will likewise be united, and with this form but one Department. In few days the result of these events will be further known, and I shall immediately have the honor of giving you an account thereof.
“I take the liberty of acquainting you Sir that Mr Hugh Green who was my partner at Gibraltar under the firm of Kuhn & Green and which was dissolved nine months since having afterwards continued to make use of my name and credit has absconded from that place carrying away some considerable sums of money to my greatest prejudice and to that of several friends. I have not yet been able to investigate the business nor to find any Statement, but I think it my duty to advise you thereof, acquainting you that such an event will not in the least compromise the Charges that His Excellency the President has been pleased to honor me with, especially as I am going to retire entirely from any commercial transactions, and having nothing more at heart than the honor and welfare of my Country, give my whole attention to the Consulate business alone.”
